Citation Nr: 1122081	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955, with subsequent service in the Army Reserve.  The Veteran died in June 2006.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO denied service connection for residuals, coronary artery disease (CAD), status post coronary artery bypass grafting (CABG), and denied service connection and compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C, for accrued benefits purposes.  The RO also denied service connection for the Veteran's cause of death.  The appellant filed a notice of disagreement (NOD) in October 2007, and these issues were addressed in an August 2008 statement of the case (SOC).   

In her substantive appeal, received in September 2008, the appellant checked the box indicating that she wanted to appeal all of the issues listed on the SOC; however, she clarified that she was only appealing the issues of entitlement to service connection for residuals of CAD, for accrued benefits purposes, and entitlement to service connection for the Veteran's cause of death.  

The United States Court of Appeals for Veterans Claims (Court) recently held that when an Appellant checks box 9.A. on a VA Form 9 indicating that she wishes to appeal all issues on an SOC, then all issues are on appeal to the Board.  Evans v. Shinseki, No. 08-2133, slip op. at 5 (U.S. Vet. App. Jan. 28, 2011).  In that case, the appellant checked box 9.A. on his VA Form 9, but then went on to specifically list three of the six issues which had been addressed in the SOC.  Id. at 4.  Unlike in Evans, in this case, the appellant checked box 9.A., but then, in the same area of the form, indicating the issues she wanted to appeal to the Board, she added, "Issues:  1/3 only" [referring to the first and third issues addressed in the SOC: entitlement to service connection for residuals, CAD, status post CABG, for accrued benefits purposes, and entitlement to service connection for the Veteran's cause of death].  To further clarify her intentions, she included with her substantive appeal a statement in which she specifically indicated that she was withdrawing the claim for compensation pursuant to 38 U.S.C.A. § 1151.  In Evans, the Court noted that the issues on appeal could be limited if the appellant's intent to do so was clear on the record.  Id. at 6.  Here, the appellant's intention to limit her appeal to the claim for service connection for residuals, CAD, status post CABG, for accrued benefits purposes, and service connection for the Veteran's cause of death was clear.  Accordingly, an appeal regarding the claim for service connection or compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C, for accrued benefits purposes, was not perfected.  See 38 C.F.R. § 20.200 (2010) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal). 

In June 2010, the Board denied entitlement to service connection for residuals, CAD, status post CABG, for accrued benefits purposes, and remanded the claim for service connection for the Veteran's cause of death for further development.  In compliance with the Board's remand, the Appeals Management Center (AMC) provided the appellant with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and obtained a VA medical opinion regarding the Veteran's cause of death.  Thereafter, the AMC readjudicated the claim in an April 2011 supplemental statement of the case (SSOC).  Review of the claims file reflects that the April 2011 SSOC was sent to the appellant at an incorrect address.  Specifically, the appellant's zip code was incorrectly used as her P.O. Box number.  Indeed, the U.S. Postal Service returned the April 2011 SSOC in May 2011, noting that there was no such number.  Despite the foregoing, a copy of the April 2011 SSOC was also furnished to the Veteran's representative.  In May 2011, the Veteran's representative returned a 30-day waiver, in which he indicated that the SSOC had been received and there was no additional evidence to submit.  He asked that the case be forwarded to the Board immediately.  In light of the fact that the appellant's representative furnished such a response, the Board assumes that, through her representative, the appellant received notice of the April 2011 SSOC.  See 38 C.F.R. § 14.631(b)(2) (2010) (a representative shall act with reasonable diligence and promptness in representing claimants).   

In correspondence received in July 2010, the appellant indicated that, in January 1981, the Veteran's physician informed the Veteran and herself that he had contracted hepatitis C from blood received during heart surgery in November 1980.  The appellant then argued that the Veteran's cancer started from hepatitis C.  The Board reads this correspondence as a request to reopen the claim for compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C, for accrued benefits purposes.  Additionally, in the June 2010 decision and remand, the Board noted that a claim for service connection for tinnitus, for accrued benefits purposes, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This matter was referred to the AOJ for appropriate action; however, the record does not reflect that any subsequent action has been taken on this claim.  

The claim for service connection for tinnitus, and the request to reopen a claim for compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C, for accrued benefits purposes, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

As noted in the introduction, in July 2010, the appellant requested reopening of her claim for compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C, for accrued benefits purposes.  This matter is being referred to the AOJ for appropriate action.  In the same correspondence, she asserted that the Veteran's "cancer started in the hepatitis C, liver, and pancreas."  In light of her assertion, the Board finds that the outcome of the request to reopen the claim for compensation pursuant to 38 U.S.C.A. § 1151 could affect the claim for service connection for the Veteran's cause of death, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Therefore, appellate review of the claim for service connection for the Veteran's cause of death must be deferred until the above-described claim, which has been raised by the appellant, is adjudicated.  

The Board notes that, regardless of the outcome of the request to reopen the claim for compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C, for accrued benefits purposes, the AMC/RO should consider and address the appellant's contention that hepatitis C, which she alleges resulted from VA treatment in 1980, caused the Veteran's lung cancer.  

The appellant has also argued that the Veteran had a heart attack while in service, for which he was hospitalized for over 20 days, and that because his heart was so weak, he could not undergo surgery for lung cancer, thus hastening his death.  In her July 2010 correspondence, she asked VA to obtain all records from Camp Chaffee, Arkansas.  

The claims file reflects that, in January 1979, the RO requested all service treatment records from the National Personnel Records Center (NPRC).  The Veteran's service treatment records were associated with the claims file the following month.  These records include a clinical record brief which reflects that the Veteran was admitted to the U.S. Army Hospital at Camp Chaffee on July 23, 1953 and was discharged on August 20, 1953.  The diagnosis was chronic, nontuberculous pleurisy.  The Board notes that the service treatment records currently associated with the claims file are fire-damaged and very fragile.  These records do include some records from this period of hospitalization; however, as the claim is being remanded, and the January 1979 record request did not specifically request records from in-service hospitalization, the Board finds that the AMC/RO should attempt to obtain any additional outstanding records regarding this hospitalization.  

The AMC/RO is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. § 3.159(c)(2).  If no additional service treatment records are available, that fact should be documented, in writing, in the record, and the appellant should be provided notice of that fact.

In addition, the record reflects that, during his lifetime, the Veteran was in receipt of Social Security disability benefits, as reflected in a February 1981 letter from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may possibly be pertinent to the appeal these records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC (and any other appropriate source) to request any outstanding service treatment records-in particular, records of hospitalization at Camp Chaffee, Arkansas, dated from July 23, 1953 to August 20, 1953.  The AMC/RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  The AMC/RO is reminded that it should continue efforts to procure any additional service treatment records until either the records or received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain any additional service treatment records, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard. 

2.  The AMC/RO should obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations.  

3.  After the foregoing development is complete, and the AOJ has addressed the request to reopen a claim for compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C, for accrued benefits purposes, the claim for service connection for the Veteran's cause of death should be readjudicated.  In readjudicating this claim, the AMC/RO should consider and address the appellant's contention that hepatitis C, which she alleges resulted from VA treatment in 1980, caused the Veteran's lung cancer.  If not fully granted, issue a supplemental statement of the case to the appellant's current address of record before returning the claim to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



